Citation Nr: 1740913	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  15-04 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for prostate enlargement.

2.  Entitlement to service connection for a skin disorder, to include as due to exposure to the sun and/or herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1959 to August 1979.   

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for prostate enlargement and skin lesions.  With regard to the characterization of the latter claim, the Board has recharacterized the issue as entitlement to service connection for a skin disorder to more broadly encompass all currently diagnosed skin disorders.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (when a claimant makes a claim, he is seeking a service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board observes that additional medical evidence was added to the record after the issuance of the February 2015 statement of the case.  In this regard, the Veteran submitted additional private treatment records detailing treatment for his skin disorder later in February 2015.  As his substantive appeal was received that same month, a waiver of agency of original jurisdiction (AOJ) consideration is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.  The AOJ also associated VA treatment records with the file in February 2015 that addresses his skin disorder and the Veteran has not waived AOJ consideration of such evidence.  However, as his claim is being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) and 38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran indicated in his February 2015 substantive appeal that he wished to withdraw his claim of entitlement to service connection for prostate enlargement. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to the issue of entitlement to service connection for prostate enlargement have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran indicated in his February 2015 substantive appeal that he wished to withdraw his claim of entitlement to service connection for prostate enlargement.  Although the Veteran's representative submitted a subsequent brief on the case in August 2017, the earlier withdrawal had clear intent and became effective when submitted.  Consequently, there remain no allegations of errors of fact or law for appellate consideration with regard to such issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal pertaining to the issue of entitlement to service connection for prostate enlargement is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a skin disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has a skin disorder that began during his service in the Republic of Vietnam during the period from November 1968 to October 1969.  He further alleges that such disorder is the result of exposure to the sun and herbicide agents while in Vietnam.  As such, the Veteran maintains he is entitled to service connection for a skin disorder.

While the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to a skin disorder, his service personnel records confirm his service in the Republic of Vietnam.  Consequently, his exposure to herbicide agents is acknowledged.  Further, his description of his exposure to the sun during his military service, to include while in Vietnam, is consistent with the nature of his service and, therefore, such is also acknowledged.  

The record further shows a current diagnosis of numerous skin disorders, to include basal cell carcinoma, actinic keratosis, neoplasm of uncertain behavior of skin, angioma, and seborrheic keratosis.  However, none of the Veteran's diagnosed skin disorders are acknowledged to be presumptively related to his in-service exposure to herbicide agents.  Even so, the Board finds that, in light of the Veteran's in-service exposure to sun and herbicide agents, his reports of ongoing skin disorders, and a current diagnosis, a remand is necessary in order to afford him a VA examination so as to determine the nature and etiology of his skin disorder. 

Finally, the Veteran's claim should be readjudicated on the entirety of the evidence, to include such received after the issuance of the February 2015 statement of the case as described in the Introduction.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his skin disorder.  The record and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examiner should review the Veteran's history and current complaints, and conduct an appropriate examination.  Thereafter, the examiner should address the following inquiries:

(A) Identify all current skin disorders.

(B)  For each diagnosed skin disorder, please offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's military service, to include his acknowledged in-service exposure to the sun and herbicide agents.

(C)  For any skin disorder determined to be a malignant tumor, please offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such manifested within one year of the Veteran's service separation in August 1979, i.e., by August 1980.  If so, please describe the manifestations.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his skin disorder and the continuity of symptomatology.  The rationale for any opinion offered must be provided.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence associated with the file after the issuance of the February 2015 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


	

______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


